Name: 2000/505/EC: Commission Decision of 25 July 2000 amending Annex IV to Council Directive 90/539/EEC on animal health conditions governing intra-Community trade in, and imports from third countries of poultry and hatching eggs and amending Decision 96/482/EC laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including animal health measures to be applied after such importation (notified under document number C(2000) 2261) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  cooperation policy;  health;  tariff policy;  animal product
 Date Published: 2000-08-09

 Avis juridique important|32000D05052000/505/EC: Commission Decision of 25 July 2000 amending Annex IV to Council Directive 90/539/EEC on animal health conditions governing intra-Community trade in, and imports from third countries of poultry and hatching eggs and amending Decision 96/482/EC laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including animal health measures to be applied after such importation (notified under document number C(2000) 2261) (Text with EEA relevance) Official Journal L 201 , 09/08/2000 P. 0008 - 0010Commission Decisionof 25 July 2000amending Annex IV to Council Directive 90/539/EEC on animal health conditions governing intra-Community trade in, and imports from third countries of poultry and hatching eggs and amending Decision 96/482/EC laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including animal health measures to be applied after such importation(notified under document number C(2000) 2261)(Text with EEA relevance)(2000/505/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs(1), as last amended by Directive 1999/90/EC(2), and in particular Article 23(1), 24, 26(2), 27a and 34 thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(3), as last amended by Directive 96/43/EC(4), and in particular Article 10 thereof,Whereas:(1) Commission Decision 96/482/EC(5), as last amended by Decision 1999/549/EC(6), lays down the animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including the animal health measures to be applied after such importation.(2) Given the experience gained during the application of the measures provided for, the conditions under which day-old chicks originating from hatching eggs which have been imported from third countries are traded within the Community should be modified. The modification should enable Member States to dispatch day-old chicks to hodlings located in another Member State ensuring that the post importation isolation is carried out.(3) It is necessary therefore to amend the model certificate as laid down in Annex IV to Directive 90/539/EEC and Decision 96/482/EC accordingly.(4) It is necessary that the competent authority of the Member State of dispatch informs the competent authority of the final destination of the day-old chicks through the Animo system about the animal health requirements concerning the isolation period which have to be applied in these cases.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Model 2 of Annex IV of Directive 90/539/EEC is hereby replaced by the Annex to this Decision.Article 2In Article 3 paragraph 1 of Decision 96/482/EC the following text is added:"If the day-old chicks are not reared in the same Member State which imported the hatching eggs, they shall be directly transported to and kept on the holding of destination referred to in point 9.2 in the animal health certificated Model 2 of Annex IV of Council Directive 90/539/EEC for a period of at least three weeks from the day of hatching."Article 3This Decision shall apply for consignments of day old chicks certified as from 1 October 2000.Article 4This Decision is addressed to the Member States.Done at Brussels, 25 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 300, 23.11.1999, p. 19.(3) OJ L 268, 24.9.1991, p. 56.(4) OJ L 162, 1.7.1996, p. 1.(5) OJ L 196, 7.8.1996, p. 13.(6) OJ L 209, 7.8.1999, p. 36.ANNEX>PIC FILE= "L_2000201EN.001002.EPS">